Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The device as claimed in claims 1-12 is not disclosed or taught by the prior art with a probe, at least a portion of the probe being configured to move in response to a characteristic of a device under test, the probe being configured to and-provide a probe output representative of a raw measurement of the characteristic; and at least one orientation sensor, the at least one orientation sensor being configured to provide an associated sensor output representative of an orientation of the metrology device to the device under test, the processor being configured to receive the probe output and the associated sensor output and apply a correction factor to the raw measurement in response to the associated sensor output to establish a compensated measurement to compensate for misalignment of the metrology device to the device under test, the processor being configured to provide an output to the digital display for providing a visual representation of the compensated measurement on the digital display along with the remaining limitations of the claims.
The method as claimed in claims 13-16 is not disclosed or taught by the prior art including the steps of receiving a probe output from a probe of the metrology device, the probe output being representative of a raw measurement of the characteristic; receiving at least one sensor output from at least one orientation sensor, the at least one sensor 
The device as claimed in claims 17-20 is not disclosed or taught by the prior art with a probe, at least a portion of the probe being configured to move in response to a characteristic of a device under test, the probe being configured to provide a probe output representative of a raw measurement of the characteristic; and at least one orientation sensor, the at least one orientation sensor being configured to provide an associated sensor output representative of an orientation of the metrology device to the device under test, the processor being configured to receive the associated sensor output and to provide an alert in response to the associated sensor output to alert a user indicating that the metrology device is misaligned to the device under test along with the remaining limitations of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W FULTON whose telephone number is (571)272-2242.  The examiner can normally be reached on M-F 8-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHRISTOPHER W. FULTON
Examiner
Art Unit 2855



/CHRISTOPHER W FULTON/Primary Examiner, Art Unit 2855